IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE FIFTH CIRCUIT



                                            No. 01-40508
                                          Summary Calendar



DENNIS RAY WALKER,

                                                                                    Plaintiff-Appellant,

                                                 versus


SUSAN LAMB; TEXAS DEPARTMENT OF CRIMINAL JUSTICE -
INSTITUTIONAL DIVISION GARZA WEST UNIT,

                                                                                Defendants-Appellees.

                   ----------------------------------------------------------
                      Appeal from the United States District Court
                            for the Southern District of Texas
                                  USDC No. C-00-CV-99
                   ----------------------------------------------------------
                                     February 19, 2002
Before JOLLY, WIENER and STEWART, Circuit Judges:

PER CURIAM:*

        Dennis Ray Walker appeals from the district court’s grant of summary judgment in favor of

the defendants-appellees in his 42 U.S.C. § 1983 civil rights suit. Walker contends that a genuine

issue of material fact exists with respect to his claim that Susan Lamb, Mailroom Supervisor at the

Garza West Unit, seized or intercepted two letters that Walker sent by certified mail. In support of

his argument on appeal, Walker relies on the fact that his letters never reached their final destination.

In addition, he argues for the first time that prison employees named in the letters “became belligerent

and threatening” shortly after the letters were mailed and “showed a det ailed knowledge of the




        *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
contents of each letter.” Walker speculates that Lamb may have altered the addresses on the

envelopes, thereby rendering their delivery impossible.

       We have reviewed the record and the briefs submitted by the parties and hold that Walker fails

to meet his burden to produce evidence or designate specific facts showing the existence of a genuine

issue for trial. See Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)(en banc); Hibernia

Nat’l Bank v. Administracion Cent. S.A., 776 F.2d 1277, 1279 (5th Cir. 1985).

       AFFIRMED.